FILED
                           NOT FOR PUBLICATION
                                                                            FEB 16 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JEROLYN CRUTE SACKMAN,                           No.   15-55846

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-00090-DMG-E
 v.

CITY OF LOS ANGELES, a Municipal                 MEMORANDUM*
Corporation; GREG SAVELLI, in his
official capacity as Executive Officer of
Parking Enforcement and Traffic Control
for the Los Angeles Department of
Transportation,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                      Argued and Submitted February 7, 2017
                               Pasadena, California

Before: SCHROEDER, PREGERSON, and MURGUIA, Circuit Judges.

      Jerolyn Crute Sackman appeals the district court’s order dismissing with

prejudice her 42 U.S.C. § 1983 claim based on a City of Los Angeles (“City”) law


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
that prohibits parking in the same spot on a public street for at least 72 hours (“the

72-hour law”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a district court’s grant of a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). Ebner v. Fresh, Inc., 838 F.3d 958, 962 (9th Cir. 2016). We

affirm.

      1.     Sackman fails, as a matter of law, to state a claim for a violation of

substantive due process. The 72-hour law did not implicate Sackman’s

fundamental rights because the law impacts an economic/property interest. See

Lone Star Sec. & Video, Inc. v. City of Los Angeles, 584 F.3d 1232, 1236 (9th Cir.

2009). Because a fundamental right is not implicated here, the law is subject to

rational basis review. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,

440 (1985). The 72-hour law is rationally related to the City’s legitimate objective

to discourage people from monopolizing parking spaces on streets for lengthy

periods of time and to prevent the abandonment of cars. Apart from her

conclusory allegations, Sackman fails to plausibly allege that the City’s

enforcement of the 72-hour law in this case was arbitrary and irrational.

      2.     Sackman also fails, as a matter of law, to state a claim for a violation

of procedural due process based on a purported lack of pre-citation and pre-towing

notice. While Sackman contends that posted signs warning of the 72-hour law


                                           2
were required as a matter of due process, a legislature generally provides the

requisite level of notice “simply by enacting the statute, publishing it, and, to the

extent the statute regulates private conduct, affording those within the statute’s

reach a reasonable opportunity to familiarize themselves with the general

requirements imposed and to comply with those requirements.” Lone Star, 584

F.3d at 1237 (quotation and citation omitted). Here, the City provided further pre-

towing notice by attaching a citation to Sackman’s vehicle two days before it was

towed.

      Additionally, the procedural due process balancing test from Mathews v.

Eldridge, 424 U.S. 319 (1976), weighs in favor of the City. Even where the

citation and impound of Sackman’s vehicle impacted a significant private interest,

there was a low risk of erroneous deprivation because Sackman was able to contest

the propriety of the citation and impound at administrative hearings and seek

judicial review in state court1, and the posting of signs on every street would entail

a substantial administrative and fiscal burden on the City.



      1
        Sackman’s request for the court to take judicial notice of state court records
is GRANTED. However, those records do not reveal the basis for the state court’s
decision to refund the citation fine, and even if the state court determined that the
72-hour law was invalid under state law due to a lack of posted signs, a violation of
constitutional due process does not necessarily follow. See Lone Star, 584 F.3d at
1236.
                                           3
AFFIRMED.




            4